ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-193, concluding that BRIAN P. CAMPBELL of UNION CITY, who was admitted to the bar of this State in 1986, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client funds) and RPC 1.15(d) (recordkeeping violations);
*481And the Court having determined from its review of the matter pursuant to Rule l:20-16(b) that a censure is the appropriate quantum of discipline for respondent’s unethical conduct and having concluded that respondent should be required to submit quarterly-reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that BRIAN P. CAMPBELL is hereby censured; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.